CRAWFORD, Judge
(concurring in the result):
I respectfully concur in the result of the majority opinion.
This Court may grant relief using its extraordinary power under the All Writs Act, 28 USC § 1651(a), when the relief would “be: (1) in aid of jurisdiction and (2) agreeable to the usages and principles of law.” Lemoine v. Baker, 36 MJ 86, 88 (CMA 1992) (Crawford, J., dissenting)....
Cunningham v. Gilevich, 36 MJ 94, 102 (CMA 1992) (Crawford, J., concurring). In this case the Government did not object to our jurisdiction under the All Writs Act.
I concur with the holding of the majority opinion that “on the basis of the military judge’s findings of fact, which are supported in the evidence of record, petitioner has not carried his burden of persuasion that he was given an enforceable promise of transactional immunity.” 38 MJ at 482. However, I disagree with the dicta of the majority opinion that purports to elevate what I consider to be dicta in Cunningham to a holding that there may be grants of de facto immunity in the military. 38 MJ at 486-87. See United States v. Kimble, 33 MJ 284, 293-94 (CMA 1991) (Cox, J., dissenting).